



COURT OF APPEAL FOR ONTARIO

CITATION: Gibson (Re), 2019 ONCA 573

DATE: 20190705

DOCKET: C65980

Doherty, MacPherson and Benotto JJ.A.

IN THE MATTER OF:  Matthew Gibson

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen F. Gehl, for the appellant

Elizabeth Teed, for the respondent

Heard: July 4, 2019

On appeal against the disposition of the Ontario Review
    Board dated, September 11, 2018, with reasons dated October 29, 2018.

REASONS FOR DECISION

[1]

The appellant appeals a disposition of the Ontario Review Board, dated
    September 11, 2018 (with Reasons for Disposition dated October 29, 2018). The
    five-member Board unanimously held that the appellant continues to pose a risk
    of serious harm to members of the public. The Board imposed a conditional
    discharge with the same conditions as those imposed in the preceding
    disposition dated September 25, 2017, including monthly reporting to St.
    Josephs Healthcare Hamilton and non-attendance at 259 Bankside Drive,
    Kitchener.

[2]

The appellant contends that the Boards disposition is unreasonable and
    that he should be granted an absolute discharge.

[3]

We do not accept this submission. On two previous occasions, this court
    has upheld Board decisions imposing a conditional discharge on the appellant:
    see 2017 ONCA 816 and 2018 ONCA 533. The current Board disposition is identical
    to the September 25, 2017 disposition. Counsel for the appellant acknowledges
    that there has been no material change in his condition in the last year.

[4]

In our view, there has not been any development in the last year that
    would warrant an absolute discharge at this juncture. The Board relied on the
    opinion of Dr. Yedishtra Naidoo, the appellants treating psychiatrist:

Dr. Naidoo gave evidence at the hearing. He stated that he was
    in support of the Hospitals position and submitted that Mr. Gibson is not
    ready for an Absolute Discharge. Through his assessment, Dr. Naidoo stated that
    Mr. Gibson continues to represent a significant threat to the safety of the
    public. He supports the recommendation that Mr. Gibson remain under the Boards
    oversight by his current Disposition  Conditional Discharge  with the same
    terms.

[5]

The Board accepted Dr. Naidoos testimony and documentation, as it was
    entitled to do. After an extensive and well-organized Analysis section in its
    reasons, the Board said:

Overall, the Board finds the evidence overwhelming  the risk
    of serious harm falling on members of the public  should Mr. Gibson be released
    without conditions.

[6]

We see no basis for challenging this conclusion, let alone finding it
    unreasonable. The appeal is dismissed.

Doherty J.A.

J.C. MacPherson J.A.

M.L. Benotto J.A.


